Citation Nr: 1603081	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Propriety of reduction and termination of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Brother



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and from January 1989 to April 1995.  He died in July 1997.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, that reinstated DIC benefits effective August 1, 2012.  The claim is now in the jurisdiction of the Seattle, Washington, Regional Office.

In November 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

[While this matter has been previously adjudicated as the proper effective date for reinstatement of DIC benefits, as discussed in more detail below, the Board finds that the termination was not proper.  The matter has been recharacterized above, accordingly.]


FINDINGS OF FACT

1.  The administrative decision terminating DIC benefits was sent to someone other than the appellant.

2.  There is no evidence of record indicating that the appellant has remarried or is otherwise ineligible for DIC benefits.

CONCLUSION OF LAW

Termination of DIC benefits was not proper.  38 U.S.C.A. § 5112; 38 C.F.R. §§ 3.103(b)(1), 3.105(h).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the benefit sought (restoration of DIC benefits), is being granted, any notice defect (other than discussed below) or duty to assist omission is harmless.

The Veteran died July 1997 from service-related disability.  In a May 1998 decision, VA granted the appellant DIC benefits.  

In September 2009, VA notified the appellant that she had not completed a required dependency form and that, without completion of such form, her DIC benefits might be reduced.  In August 2010, VA notified the appellant that it was proposing to terminate her benefits effective April 1, 1998, because she had not confirmed her marital status (i.e., that she had not remarried following the Veteran's death), and that an overpayment had been created.  The appellant did not respond to these requests.

In October 2010, VA issued a decision reducing the appellant's DIC payments effective April 1, 1998, to the rate to which her children were entitled and terminated DIC payments entirely effective November 1, 2010.  However, the decision letter (to include notice of appeal rights) was addressed to the appellant's youngest child.  

In July 2012, the appellant submitted the requested dependency form, indicating that she had not remarried.  In the January 2013 decision on appeal, VA reinstated DIC benefits effective August 1, 2012, the first day of the month after the requested dependency information was received.  

In her correspondence with VA, and at the November 2015 Board hearing, the appellant asserted that she had not received any of the 2009 and 2010 correspondence from VA regarding her benefits and the need to supply additional information.  (At the Board hearing, the appellant stated that she was not residing at the address she provided to VA for correspondence purposes, but confirmed that she had intentionally chosen to receive her mail at that address.)  

While the record does not indicate any irregularity in the 2009 notice to submit the dependency form or the August 2010 notice of proposed benefit termination, the Board acknowledges that the record indicates that the October 2010 decision that terminated benefits (and included required notice as to appeal rights) was addressed to someone other than the appellant.  Thus, the Board cannot conclude that the appellant received notice of the decision as required in 38 C.F.R. § 3.103(b)(1).  (Notably, the record does not suggest that the appellant was not entitled to DIC benefits at any point from April 1, 1998.)  Consequently, the Board finds that the October 2010 decision was not properly mailed or received, and that the reduction and subsequent termination of DIC benefits was improper.  



ORDER

The reduction and termination of Dependency and Indemnity Compensation (DIC) benefits was improper, and the appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


